DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 2, the reference numeral “66”, which purports to correlate to the “compartment” (see, e.g., para. [0044] of Applicant’s specification), instead appears to be pointed at the trailing edge of the fairing 42 instead of what might be considered to be a compartment interior to the housing 64.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PIVOTING SAIL FAIRING SYSTEM AND ROTARY WING AIRCRAFT COMPRISING THE SAME

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darrow, Jr. et al. (US 2007/0181741 A1), hereinafter Darrow. 
Regarding claim 1, Darrow discloses a fairing system (abstract, regarding a rotor hub fairing system), the system comprising: 
a rotatable fairing (shaft fairing 42; fig. 3E), for rotation about a first axis of rotation of an aircraft (para. [0053], regarding the shaft fairing 42 may rotate about the stationary support ring 78 as limited by centering springs 86 located between the stationary support ring 78 and the and the shaft fairing 42; fig. 3E), comprising a housing that defines a compartment arranged inward from the housing (the housing of the shaft fairing 42 inherently forms the compartment housing centering springs 86 and alignment member 82, as shown in fig. 3E), the housing comprising a first orifice on a first surface and a second orifice on a second surface of the housing (openings for rotor shaft 12, as shown in fig. 1C); and 
a first actuator (centering springs 86; fig. 3E) connected to an inner surface of the rotatable fairing (para. [0053], regarding an alignment member 82 fixed to the shaft fairing 42; as shown in fig. 3E), the first actuator extending in a direction substantially perpendicular to the first axis of rotation (as shown in fig. 3E). 

Regarding claim 2, Darrow discloses the invention in claim 1, and further discloses wherein the first actuator is a spring-based actuator (86).

Regarding claim 5, Darrow discloses the invention in claim 1, wherein the rotatable fairing has an airfoil contour (as shown in fig. 3E).

Regarding claim 6, Darrow discloses the invention in claim 1, further comprising a second actuator (86).

Regarding claim 7, Darrow discloses the invention in claim 6, and further discloses wherein the first actuator and the second actuator are a same type of actuator (86).

Regarding claim 10, Darrow discloses a rotary wing aircraft (abstract) comprising: 
a stationary standpipe (stationary support ring assembly 68; fig. 3A); 
upper and lower rotor systems which rotate relative to the stationary standpipe about a first axis of rotation (as shown in fig. 1A);
a rotatable fairing (42) connected to the stationary standpipe about the first axis of rotation (see again para. [0053); 
a first actuator (86) mounted to the stationary standpipe (para. [0053], regarding centering springs 86 located between the stationary support ring 78 and the and the shaft fairing 42; fig. 3E) and connected to an inner surface of the fairing (82), 
wherein the first actuator is operable to adjust an angle of rotation of the fairing about the first axis of rotation (para. [0053], regarding the bias assembly 80 permits the shaft fairing 42 to at least partially align with relative airflow in sideward flight, lowering the loads on the de-rotation system 44B while maintaining the shaft fairing 42 in a centered position during hover).

Regarding claim 11, Darrow discloses the invention in claim 10, and further discloses wherein a leading edge of the rotatable fairing is arranged relative to the standpipe rotor shaft (as shown in fig. 3E).

Regarding claim 12, Darrow discloses the invention in claim 10, and further discloses wherein the rotatable fairing is connected to the standpipe (68) between the upper first rotor system and the lower rotor system (as shown in figs. 1A and 3A).

Regarding claim 13, Darrow discloses the invention in claim 12, and further discloses wherein the upper system comprises a first hub fairing (upper hub fairing 38, see fig. 1C), and the lower rotor system comprises a second hub fairing (lower hub fairing 40, see fig. 1C). 

Regarding claim 14, Darrow discloses the invention in claim 10, wherein the first actuator (86) is operable to resist a rotation, caused by an external force, of the fairing up to a threshold amount of the external force (see again para. [0053]).

Regarding claim 15, Darrow discloses the invention in claim 10, and further discloses wherein the first actuator (86) is operable to return to a resting position in response to an external force being below a threshold amount (see again para [0053]).

Regarding claim 16, Darrow discloses the invention in claim 10, and further discloses wherein the rotary wing aircraft has a dual, counter-rotating, coaxial rotor system (as shown in fig. 1A).

Regarding claim 17, Darrow discloses the invention in claim 10, wherein the first actuator (86) is connected to an inner surface of the rotatable fairing (82), the first actuator extending in a direction substantially perpendicular to the first axis of rotation (as shown in fig. 3E).

Regarding claim 18, Darrow discloses the invention in claim 17, wherein the first actuator (86) is attached to the standpipe (as shown in fig. 3E; see para. [0053]).

Regarding claim 19, Darrow discloses the invention in claim 17, and further discloses wherein the fairing (42) is connected to the standpipe via a first bearing and a second bearing (para. [0053], regarding the bias assembly 80 is preferably an alignment member 82 fixed to the shaft fairing 42 and located within an annular groove 84 of the stationary support ring 78 such that the shaft fairing 42 may rotate about the stationary support ring 78 as limited by centering springs 86 located between the stationary support ring 78 and the and the shaft fairing 42; Examiner notes that the upper and lower portions of the annular groove 84 act as discrete first and second bearings, respectively, allowing the fairing 42 to be rotatably connected to the support ring 78 as shown in figs. 3C and 3E).

Regarding claim 20, Darrow discloses the invention in claim 10, and further discloses the invention further comprising a second actuator (86), wherein the first and second actuators are connected to the rotatable fairing (52) and the standpipe (as shown in fig. 3E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Darrow, Jr. et al. (US 2007/0181741 A1), hereinafter Darrow.
Regarding claim 3, Darrow discloses the invention in claim 1, but does not appear to specifically disclose wherein the first actuator is an electronically controlled actuator.
However, in an alternative embodiment depicted in Figures 4A-4E, Darrow teaches wherein the first actuator is an electronically controlled actuator (para. [0058], regarding each electromagnetic torque generator 98U, 98L is in electrical communication with a respective upper and lower current control 108U, 108L that communicates with the controller 92; fig. 4E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fairing system of Darrow such that the first actuator is an electronically controlled actuator in order to ensure that the first actuator can be easily controlled during operation (see Darrow, para. [0058]).

Regarding claim 4, Darrow as modified discloses a system of claim 3, but does not appear to specifically disclose the invention further comprising a sensor arranged on an airframe of the aircraft, wherein an angle of rotation of the fairing is based in part on data collected by the sensor.
However, in an alternative embodiment depicted in Figures 4A-4E, Darrow teaches a sensor (shaft fairing position sensor 94 in communication with the controller 92, see para. [0055]) arranged on an airframe of the aircraft (sensor 94 attached to fairing 42, see fig. 4A), wherein an angle of rotation of the fairing is based in part on data collected by the sensor (see again para. [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fairing system of Darrow to include a sensor arranged on an airframe of the aircraft, wherein an angle of rotation of the fairing is based in part on data collected by the sensor in order to ensure that the first actuator can be easily controlled during operation (see Darrow, paras. [0055-0058]).

Regarding claim 8, Darrow discloses a system of claim 6, but does not appear to specifically disclose wherein the first actuator is a different type of actuator than the second actuator.
However, in alternate embodiments, Darrow does disclose multiple types of actuators (gear train 46, drive cone assembly 66, variable torque generator system 90, electromagnetic torque generator 120, see fig. 2A, 3A, 4A, 5)
It would have been obvious to a person or ordinary skill in the art at the effective filing date of the invention to modify Darrow to use multiple types of actuators at the same time in order to gain the benefits of multiple types of actuators such as the friction of the gear train and the control of the torque generators.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Darrow, Jr. et al. (US 2007/0181741 A1), hereinafter Darrow, in view of Cox (US 2017/0021612 A1). 
Regarding claim 9, Darrow as modified discloses the invention in claim 8, and further discloses wherein the first actuator is a spring-based actuator (86).
Darrow does not appear to specifically disclose wherein the second actuator is a piston-based actuator.
However, Cox is in the field of fairing systems for rotary wing aircraft (abstract) and teaches of a fairing system wherein the actuator is a piston-based actuator (piston 92, see fig. 6, the power rollers 84 contact the upper and lower cone discs 80, 82 at various positions having distinct diameters, resulting in a gear ratio other than 1: 1 and therefore impart a controlled rotation into the fairing 42, see para. [0046]).
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the invention of Darrow to include a piston-based actuator as taught by Cox in order to gain the inherent benefits of differing types of actuators used simultaneously.

Response to Arguments
Applicant's arguments filed on 23 May 2022, with respect to the rejection of claim 1-7, and 10-20 under §102 and 8-9 under §103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647